DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant filed a response dated 2/19/2021 in which claims 1-4, 6-14, 16-24, 26, and 30-32 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-14, 16-24, 26 and 30-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of predicting a price behavior without significantly more.  
For 101 analysis, Examiner has identified claim 11 as the claim that represents the claimed invention described in independent claims 1, 11, and 21.
Claim 11 is directed to a method of predicting price behavior, which is one of the statutory categories of invention (Step 1: YES).
Claim 11 recites the steps of receiving by a document processing module of a computer news content comprising a first news story from a set of databases; processing by the document processing module of the computer the first news story and identifying information pertaining to a first company; by a sentiment scoring module of the computer a first sentiment score associated with the first news story as it relates to the first company; determining by the sentiment scoring module of the computer a derivative sentiment value related to the first company in close to real-time, wherein the derivative sentiment value represents as a function a change in value over time of the first sentiment score as compared to a previous sentiment score, the first sentiment score being determined temporally proximate to the publication of the first news story and weighted more heavily than the previous sentiment score, the previous sentiment score representing a set of prior sentiment scores related to the first company and determined prior to the first sentiment score over a temporal period extending back in time from the publication of the first news story; determining by a feature engine a set of features, the feature engine applying machine learning to train a predictive module, the feature engine having automatically generated a set of features based on historical sentiment data, wherein the set of features are calibrated by the feature engine by analyzing a set of historical present data, and wherein in a rolling window retraining period the historical present data is compared to and used to supplement a set of training data in a simulated training period to improve accuracy of the feature engine in a live running period and to train a set of predictive models accessible and executable by the predictive module; providing by operation of the predictive module of the computer executing a predictive model from the set of predictive models using the derivative sentiment value and the first sentiment score to arrive at a predicted price behavior associated with the first company, the predictive module having been trained using machine learning by the feature engine and wherein the set of features are used to more accurately arrive at the predicted price behavior; and generating by the predictive module of the computer a visual indicator related to and based at least in part on the predicted behavior in a graphical user interface integrated with the document processing module, the sentiment scoring module, and the predictive module by an integration framework module.  The limitations (with the exception of italicized limitations) describe the abstract idea of predicting a Step 2A: YES).  
The judicial exception is not integrated into a practical application because the additional limitation of a document processing module of the computer, a sentiment scoring module of the computer, a feature engine, a predictive module of the computer, a database, and a graphical user interface integrated with the document processing module, the sentiment scoring module, and the predictive module by an integration framework module result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a document processing module of the computer, a sentiment scoring module of the computer, a feature engine, a predictive module of the computer, a database, and a graphical user interface integrated with the document processing module, the sentiment scoring module, and the predictive module by an integration framework module are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The limitations (with the exception of italicized limitations), receiving by a document processing module of a computer news content comprising a first news story from a set of databases; processing by the document processing module of the computer the first news story; and generating by the predictive module of the computer a visual indicator related to and based at least in part on the predicted behavior in a graphical user interface integrated with the document processing module, the sentiment scoring module, and the predictive module by an integration framework module amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The additional limitations are no more than mere instructions to apply the exception using a generic computer component.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 11 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 11 recites the additional limitations of a document processing module of the computer, a sentiment scoring module of the computer, a feature engine, a predictive module of the computer, a database, and a graphical user interface integrated with the document processing module, the sentiment scoring module, and the predictive module by an integration framework module are all recited at a high level of generality and its broadest reasonable interpretation comprises a general purpose computer (as supported by the specification in [0040]-[0043]) and other computer related conventional components which are performing their routine, well-understood and conventional function similar to what has been found by the courts (in Alice) not to be adding significantly more to the underlying abstract idea.  The graphical user interface is simply a generic feature, which displays the data in association with a computing device.  The integration framework module is simply a way to connect various modules which is a field of use limitation (MPEP 2106.05(h)) and do not add significantly more and is similar to restricting the computer implemented abstract idea in Flook to petrochemical and oil-refining industries which was not found to be meaningful.  The predictive module having been trained using machine learning by a feature engine, the feature engine having automatically generated a set of features based on historical sentiment data, and wherein the set of features are calibrated by the feature engine by analyzing a set of historical present data and are used to more accurately arrive at the predicted price behavior is simply performing computer modeling function which is simply abstract in nature and do not meaningfully limit the application of the abstract idea in a way that may add significantly more.  The limitations, which have been identified as insignificant extra-solution activity under Step 2A, should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, and conventional activity in the field.  The specification describes the additional limitations to be a general-purpose computer and the court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner.  When the limitations are considered as an ordered combination, they do not add anything further than when the limitations are considered individually since the additional limitations are simply applying the abstract idea on a computer.  The ordered combination does not appear to improve the functioning of the computer itself or provide improvements to another technology or technical field.  Thus, the additional limitations as an ordered combination do not amount to a claim as a whole that is significantly more than the abstract idea (Step 2B: NO).  Hence, the claim 11 is directed to an abstract idea.
Similar arguments can be extended to independent claims 1 and 21 and hence rejected on similar grounds.
Dependent claims 2-4, 6-10, 12-14, 16-20, 22-24, 26, and 30-32 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  There is no inventive concept that adds significantly more and hence the claims 2-4, 6-10, 12-14, 16-20, 22-24, 26, and 30-32 are directed to an abstract idea.  Thus, the claims 1-4, 6-14, 16-24, 26 and 30-32 are not patent eligible.
Response to Arguments
Applicant's arguments filed dated 2/19/2021 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-4, 6-14, 16-24, 26, and 30-32 under 35 U.S.C. 101, Applicant states that claim 1 recites a non-abstract idea implemented on specifically configured computer hardware that provides an improvement to the functioning of a computer or other technology by the continually improved processing of electronic documents and information including computer-based natural language processing using a rolling window retraining period with a simulated training period to improve the accuracy and performance of the system in a live running period and to “train a set of predictive models accessible and executable by the predictive module in a manner that provides a practical application of the alleged abstract idea.”  Applicant then cites few court decisions and presents arguments supporting the claimed method presenting information to a user in a more efficient manner and states that the claimed implementation provides an improvement analogous to the improvement provided by the “modifying the permutation applied to different data blocks” in KPN in that both solutions provide a “specific implementation” that is an improvement to the deficiencies of the prior art. 
	Examiner has carefully reviewed and considered each and every argument that relates to technical improvement and notes that processing of electronic documents and information is nothing but to apply the abstract idea on a computer without providing a technical/technology improvements.  The efficiency results from the use of technology and is not driven by applying the abstract idea on a computer.  The benefits which are originally associated with the use of technology (in this case computer) and do not result from technology implementation of an abstract idea do not integrate the abstract idea into a practical application.  Thus, these arguments are not persuasive.  
	With respect to Applicant’s arguments regarding solving a technical problem with the use of a particular machine, Examiner notes that the specification does not identify any technical problem for which a technical solution is sought.  If the claim is directed to providing a solution it is to a business problem and not a technical problem.  The solution claimed is a business solution and not a technical solution.  Even though, the claim recites technology implementation, however, this does not make the solution technical in nature.  With regard to particular machine argument, it is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014).  Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.
	Examiner has considered the remaining arguments which are substantially similar to what has been addressed previously in the Final office action dated 8/19/2020.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693